           Case 3:21-cv-00022-JM Document 3 Filed 03/04/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION


JASON W. BARNES                                                                    PLAINTIFF
ADC #144112

v.                                    No: 3:21-cv-00022 JM


DALE COOK, et al.                                                                DEFENDANTS

                                             ORDER

       Plaintiff Jason W. Barnes filed a pro se complaint, pursuant to 42 U.S.C. § 1983, on January

25, 2021 (Doc. No. 1). On January 26, 2021, the Court entered an order directing Barnes to submit

the full $402.00 filing and administrative fees or file a fully completed in forma pauperis

application within 30 days. See Doc. No. 2. Barnes was cautioned that failure to comply with the

Court’s order within that time would result in the dismissal of his case.

       More than 30 days have passed, and Barnes has not complied or otherwise responded to

the January 25 order. Accordingly, the Court finds that this action should be dismissed without

prejudice for failure to comply with Local Rule 5.5(c)(2) and failure to respond to the Court’s

orders. See Miller v. Benson, 51 F.3d 166, 168 (8th Cir. 1995) (District courts have inherent power

to dismiss sua sponte a case for failure to prosecute, and exercise of that power is reviewed for

abuse of discretion).

       IT IS THEREFORE ORDERED THAT Barnes’s complaint (Doc. No. 1) is DISMISSED

WITHOUT PREJUDICE.

       DATED this 4th day of March, 2021.


                                                      UNITED STATES DISTRICT JUDGE
